Case 19-14658-amc        Doc 68   Filed 10/14/20 Entered 10/14/20 13:10:16          Desc Main
                                  Document Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                      :
                                               :
            Robert O. Turner                   :      Case No.: 19-14658(AMC)
                                               :
            Debtor(s)                          :      Chapter 13




                        ORDER GRANTING DEBTOR’S MOTION TO
                         MODIFY PLAN AFTER CONFIRMATION



            AND NOW, this ______ day of                                      , 2020 upon
   consideration of the Motion to Modify the Chapter 13 Plan after Confirmation it is hereby
   ORDERED and DECREED that the Chapter 13 Plan may be modified in accordance
   with the Debtor’s Motion;




         FURTHER ORDERED:
        XXXXXXXXXXXXXXXXXX



    Date: October 14, 2020                            ________________________
                                                      Ashely M. Chan
                                                      United States Bankruptcy Judge
